Citation Nr: 1409351	
Decision Date: 03/05/14    Archive Date: 03/12/14

DOCKET NO.  07-06 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for the residuals of a nocardia infection.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel

INTRODUCTION

The Veteran served on active duty from April 1958 to November 1963. 

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, that denied the Veteran's claim for entitlement to compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for the residuals of a nocardia infection.

In March 2013, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge; a copy of the hearing transcript is of record and has been reviewed.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that compensation is warranted for his symptoms under the provisions of 38 U.S.C.A. § 1151, due to the medical treatment provided by the VA Medical Center in Seattle, Washington, beginning in 2007.  Specifically, the Veteran asserts that he developed a nocardia infection due to treatment administered by VA medical personnel, to include steroids and chemotherapy, leading to the amputation of his left little finger and loss of 60 percent of his left hand.  

The Veteran's VA treatment records reveal that he sought treatment for an ache in his stomach in April 2007.  In June 2007, a possible knot was felt in his midline umbilicus, which was confirmed as an abdominal mass by ultrasound in July 2007.  Biopsy conducted in July 2007 revealed lymphocytic leukemia, and the Veteran was transferred to VA Oncology in Seattle, Washington, for further treatment in August 2007.  

Computed tomography (CT) scan conducted at the Seattle VA Medical Center revealed a large abdominal mass as well as pneumonia or aspiration in the left lower lung lobe.  He was placed on chemotherapy with Rituximab and Fludarabine.  In September 2007, Cytoxan was added to his chemotherapy regimen.  A December 2007 treatment note indicated that the Veteran had also recently been prescribed steroids to treat pulmonary issues.  On December 5, 2007, the Veteran presented to the VA Emergency Room with left hand pain and was initially prescribed pain medication.  Upon returning to the VA Medical Center on December 7 and December 10, it was thought that his symptoms were related to gout, and he was treated with prednisone bursts.  On December 18, 2007, the Veteran returned to the Emergency Room and reported that his left little finger had gotten much worse.  He was diagnosed with suppurative flexor tenosynovitis and underwent incision and drainage of the left hand.  Later in December 2007, after cultures were grown out of samples taken from the incision/drainage, he was diagnosed with probable nocardia, and later with primary pulmonary nocardiosis affecting both his lungs and left hand.  The Veteran developed constant hypersensitivity, paresthesias, and decreased grip strength in his left hand, as well as flexion contracture in his left little finger, and his left little finger was later amputated.  A January 2008 treatment note indicated that the lower left lung lobe infiltrate revealed by CT scan in 2007 was the likely source of the nocardia infection.  However, an October 2008 treatment note indicated that his nocardia was caused by steroids.  

Under VA laws and regulations, when a claimant suffers an injury or an aggravation of an injury resulting in additional disability or death as the result of VA training, hospitalization, medical or surgical treatment, or an examination furnished by the VA, disability compensation shall be awarded in the same manner as if such disability or death were service connected.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2013).  In determining whether additional disability exists, VA compares the claimant's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to his or her condition after such care or treatment.  38 C.F.R. § 3.361(b) (2013).  To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the claimant's additional disability.  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the claimant's informed consent.  Alternatively, compensation can be payable under § 1151 if there was additional disability due to an event not reasonably foreseeable.

In light of this history, the Board sought an independent medical opinion from an infectious disease specialist in June 2013 with respect to issues of causation and the standard of care.  In September 2013, the requested specialist opined that all of the care rendered once the Veteran went to the operating room on December 18, 2007, for debridement of the infection in his left hand was appropriate, and the expert did not find fault with the evaluation and treatment of the nocardia infection at that juncture and thereafter. 

However, the specialist was concerned about the Veteran's prior treatment in the Emergency Room in early December 2007.  The specialist emphasized that the Veteran presented with severe pain, erythema, and swelling in his hand on December 5, 2007, and opined that the diagnosis of possible degenerative disc disease of the fifth digit was questionable at that time, given that these symptoms should not have been present in the setting of routine degenerative joint disease.  Moreover, the specialist commented that the Veteran's two subsequent Emergency Room visits on December 7, 2007, and December 10, 2007, were also concerning in that the Veteran had no history of gout, yet was diagnosed with gout and treated with steroids despite the fact that his condition actually worsened.  The specialist noted that no diagnostic material such as joint aspirate for crystal analysis, fluid culture, or even blood samples was obtained.  Furthermore, the specialist indicated that magnetic resonance imaging (MRI), if conducted at that time, would have revealed the evolving suppurative tendinitis.  Moreover, the Emergency Room medical providers did not consult hand surgery, oncology, infectious disease, or rheumatology, and the erroneous diagnosis of gout was treated with high-dose steroids, which was "like pouring gasoline on the fire of his actual problem: infection with nocardia."  As such, the infectious disease specialist concluded that this misdiagnosis in early December 2007 warranted a review by an emergency medicine specialist to ascertain if it fell outside the standard of care, as she could not fairly comment on the Emergency Room management as an infectious disease specialist.  In his December 2013 informal hearing presentation, the Veteran agreed with the specialist conclusion that the case should be sent to an emergency medicine specialist for review and opinion.  

However, the infectious disease specialist also noted that some critical treatment records appeared to be missing from the claims file.  Specifically, she noted that admission records and oncology records from November 2007 were mentioned elsewhere in the record, but not located in the claims file.  Indeed, a December 3, 2007, oncology outpatient visit note indicated that the Veteran's chemotherapy was currently on hold due to pulmonary issues, and a December 18, 2007, note referenced a history and physical examination conducted by Dr. Roraback-Carson on November 23, 2007.  The infectious disease specialist explained her belief that these November 2007 records dealt with treatment for a chest infection which was probably the start of the nocardia infection, and that they were thus important in order to see how the lung infection was managed during this admission for a complete assessment.  

As such, prior to obtaining an additional expert medical opinion, the Board finds that this case must be remanded so that efforts can be made to obtain the outstanding treatment records identified by the infectious disease specialist.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1. Contact the Veteran and ask him to identify any medical treatment he received in November 2007, to specifically include treatment for a lung infection and/or lymphocytic leukemia.  For any private treatment the Veteran identifies, obtain authorization from the Veteran and request the records.  

If no records are obtained, then (1) notify the Veteran of the records that were sought, (2) inform him of the efforts made to obtain them, and (3) inform him that the claim will be rated on the evidence of record but that he is not prohibited from submitting records at a later date if such submission is otherwise allowed.  See Pub. L. No. 112-154, § 505, 126 Stat. 1165, 1193 (2012).  All attempts to obtain the records must be documented in the claims file.

2. Obtain all treatment records for the Veteran from the VA Puget Sound Health Care System in Seattle, Washington dated in November 2007 including admission records, oncology records, and any other available treatment records.  All attempts to obtain these records must be documented in the claims file.

3. Once all the above actions have been completed, the claim should be readjudicated.  If the decision remains adverse to the Veteran, provide him and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



